EXHIBIT 10.01

 

AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT

AND

AMENDMENT NO. 11 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT (this “Amendment”) is entered into as of November 7, 2005, among
Comdata Funding Corporation, a Delaware corporation (“Funding”), Comdata
Network, Inc., a Maryland corporation (the “Comdata”) (Comdata together with
Funding, the “Seller Parties” and each a “Seller Party”), each Financial
Institution party hereto (the “Financial Institutions”), Jupiter Securitization
Corporation (“Jupiter” and, together with the Financial Institutions, the
“Purchasers”), and JP Morgan Chase Bank, N.A.(successor by merger to Bank One,
NA (Main Office Chicago)), as agent for the Purchasers (the “Agent”).

 

RECITALS

 

Funding and Comdata entered into that certain Receivables Sale Agreement, dated
as of June 24, 2002 (the “Sale Agreement”).

 

Each of the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of June 24, 2002, as amended by (i) Amendment No. 1 to
Receivables Purchase Agreement dated as of June 20, 2003, (ii) Amendment No. 2
to Receivables Purchase Agreement dated as of June 17, 2004, (iii) Amendment
No. 3 to Receivables Purchase Agreement and Amendment No. 1 to Performance
Undertaking dated as of August 4, 2004, (iv) Amendment No. 4 to Receivables
Purchase Agreement and Amendment No. 2 to Performance Undertaking dated as of
September 30, 2004, (v) Amendment No. 5 to Receivables Purchase Agreement and
Amendment No. 3 to Performance Undertaking dated as of November 9, 2004,
(vi) Amendment No. 6 to Receivables Purchase Agreement and Amendment No. 4 to
Performance Undertaking dated as of December 31, 2004 (vii) Amendment No. 7 to
Receivables Purchase Agreement and Amendment No. 5 to Performance Undertaking
dated as of January 14, 2005, (viii) Amendment No. 8 to Receivables Purchase
Agreement and Amendment No. 6 to Performance Undertaking dated as of March 31,
2005, (ix) Amendment No. 9 to Receivables Purchase Agreement and Amendment No. 7
to Performance Undertaking dated as of May 15, 2005 and (x) Amendment No. 10 to
Receivables Purchase Agreement dated as of June 16, 2005.  (as so amended and as
further amended, supplemented, restated or otherwise modified and in effect from
time to time, the “Purchase Agreement”).

 

Each Seller Party has requested an amendment to certain provisions of the Sale
Agreement and the Purchase Agreement; and, the Purchasers and the Agent desire
to make such amendment as more fully described herein.

 

1

--------------------------------------------------------------------------------


 

Subject to the terms and conditions hereof, each of the parties hereto now
desires to amend the Sale Agreement and the Purchase Agreement as particularly
described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.   Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Sale Agreement or the Purchase
Agreement, as applicable.

 

Section 2.   Amendments.  Subject to the terms and conditions hereinafter set
forth:

 

(a)   The definition of “Receivables” appearing in Exhibit I to the Sale
Agreement is hereby amended to add the following new sentence immediately after
the first sentence in such definition:

 

“Notwithstanding the foregoing, the term “Receivable” shall not be deemed to
include receivables arising in connection with the BP program or Fuelman
program, which receivables will be identified in the GEAC Accounting System as
having a collector code of BP 17, BP 18, BP 19, BP 20, BP 21, FC 22 and FC 23.”

 

(b)   The definition of “Receivables” appearing in Exhibit I to the Purchase
Agreement is hereby amended to add the following new sentence immediately after
the first sentence in such definition:

 

“Notwithstanding the foregoing, the term “Receivable” shall not be deemed to
include receivables arising in connection with the BP program or Fuelman
program, which receivables will be identified in the GEAC Accounting System as
having a collector code of BP 17, BP 18, BP 19, BP 20, BP 21, FC 22 and FC 23.”

 

(c)  Section 2.1(v), Identification of Receivables, of the Sale Agreement is
hereby amended to add the following new sentence at the end of said Section:

 

“Originator has the ability to identify the receivables arising in connection
with the BP program and the Fuelman program within 48 hours of receipt.”

 

2

--------------------------------------------------------------------------------


 

(d) Section 5.1(w), Identification of Receivables, of the Purchase Agreement is
hereby amended to add the following new sentence at the end of said Section:

 

“Each Seller Party has the ability to identify the receivables arising in
connection with the BP program and the Fuelman program within 48 hours of
receipt.”

 

(e)  Section 4.1(i) of the Sale Agreement is hereby amended to add the following
new sentence at the end of said Section:

 

“The receivables arising in connection with the BP program and the Fuelman
program will not represent more than 2% of the monthly receipts flowing through
the Collection Account.

 

(f)  Section 7.1(j), Collections, of the Purchase Agreement is hereby amended to
add the following new sentence at the end of said Section:

 

“The receivables arising in connection with the BP program and the Fuelman
program will not represent more than 2% of the monthly receipts flowing through
the Collection Account.”

 

Section 3.   Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

 

(a)   Amendment.  The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto.

 

(b)   Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
contained in the Sale Agreement and the Purchase Agreement and in each other
Transaction Document shall be true and correct as though made on and as of the
date hereof (and by its execution hereof, each of Comdata and Funding shall be
deemed to have represented and warranted such).

 

(c)   No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each of Comdata and Funding shall be deemed to have
represented and warranted such).

 

3

--------------------------------------------------------------------------------


 

Section 4.     Miscellaneous.

 

(a)   Effect; Ratification.  The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of the Purchase Agreement or any
other Transaction Document, or of any other instrument or agreement referred to
therein or (ii) prejudice any right or remedy that the Agent or any of the
Purchasers may now have or may have in the future under or in connection with
the Purchase Agreement, as amended hereby, or any other instrument or agreement
referred to therein.  Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or the “Receivable
Purchase Agreement” or the “Purchase Agreement” shall mean the Purchase
Agreement as amended hereby.  This Amendment shall be construed in connection
with and as part of the Purchase Agreement and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

(b)   Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Sale Agreement and the Purchase Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

(c)   Costs, Fees and Expenses.  Comdata agrees to reimburse the Agent and each
Purchaser on demand for all costs, fees and expenses incurred in connection with
the preparation, execution and delivery of this Amendment (including the
reasonable fees and expenses of counsels to the Agent and/or the Purchasers).

 

(d)   Counterparts.  This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

 

(e)   Severability.  Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
operation, enforceability or validity of the remaining provisions of this
Amendment in that jurisdiction or the operation, enforceability or validity of
such provision in any other jurisdiction.

 

(f)   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

4

--------------------------------------------------------------------------------


 

(g)   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

 

 (Signature Page Follows)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

COMDATA FUNDING CORPORATION

 

 

 

 

 

By:

/s/ J. Randall Pitman

 

 

Name:

J. Randall Pitman

 

Title:

Senior Vice President and Controller

 

 

 

COMDATA NETWORK, INC.

 

 

 

 

 

By:

/s/ Lisa E. Peerman

 

 

Name:

Lisa E. Peerman

 

Title:

Vice President and Deputy Chief Counsel

 

 

 

JUPITER SECURITIZATION CORPORATION

 

 

 

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:

Ronald J. Atkins

 

Title:

Authorized Signatory

 

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago)), as Agent and as sole Financial Institution

 

 

 

By:

/s/ Ronald J. Atkins

 

 

Name:

Ronald J. Atkins

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------